— In a medical malpractice action, the plaintiff appeals from an order of the Supreme Court, Nassau County (Balletta, J.), dated October 8, 1987, which denied his motion for leave to resettle, renew and reargue a prior order denying his application to vacate a judgment dismissing the complaint upon his default.
Ordered that the appeal is dismissed, with one bill of costs.
A review of the record reveals that the plaintiff’s motion, although denominated one for resettlement, renewal and reargument, was actually a motion for reargument only. Accordingly, the instant appeal must be dismissed, as no appeal lies from the denial of reargument (Zeldin v Village of E. Hampton, 141 AD2d 631). Mollen, P. J., Mangano, Brown and Sullivan, JJ., concur.